United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Iberia, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2012
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2007 appellant filed a timely appeal from a May 25, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs that denied his request for reconsideration
without a merit review and an August 1, 2006 decision that denied his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and
nonmerit issues.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty; and (2) whether the Office properly
denied appellant’s request for reconsideration without conducting a merit review.
FACTUAL HISTORY
This case has previously been before the Board. On February 10, 2005 the Board
affirmed an Office decision that denied appellant’s claim for a back injury on the grounds that
the medical evidence was insufficient to establish that the accepted August 27, 2002 employment

incident caused an injury.1 The facts and history of the cases are hereby incorporated by
reference.
On June 9, 2005 appellant requested reconsideration before the Office. He submitted a
November 12, 2004 report from Dr. Cobb, who noted that he had treated appellant since the
1980s, when “essentially he was treated for an L4-5 disc[-]related condition.” Dr. Cobb
indicated that appellant underwent surgery for his low back condition. He explained that
appellant sustained a new injury in 2002, when he “actually injured the thoracic portion of his
back that resulted in fairly significant pain in his back with radiation down his hips and his legs.”
Dr. Cobb noted that an October 14, 2002 MRI scan revealed stenosis at the T11-12 level of
appellant’s thoracic spine, “secondary to posterior column or facet hypertrophy as well as a disc
herniation.” He concluded that appellant had “significant clinic and laboratory and MRI [scan]
findings to support the severe pain that he is having in his thoracic and his lumbar spine,” and
that “he has significant abnormalities in the thoracic and lumbar spine which are sufficient
enough to disable him.”
By decision dated July 14, 2005, the Office denied modification of its August 20, 2004
decision.
Appellant requested reconsideration on June 28, 2006. In a February 27, 2005 report,
Dr. Milton J. Jovilette, Jr.2 reported that appellant was “requesting disability retirement, effective
immediately.” Dr. Jovilette explained that appellant had previously performed work activities
including answering telephones, returning undeliverable mail, preparing second notices and
written notices and sitting at a desk. He noted that appellant had been working with restrictions
which prohibited him from lifting more than five pounds. However, Dr. Jovilette stated: “I
would like to go on record to claim, as [appellant] would claim, that he is not able to do any
work activities. To do so would probably jeopardize him further, and I would support him
entirely in seeking disability retirement.”
By decision dated August 1, 2006, the Office denied modification of its July 14, 2005
decision.
Appellant requested reconsideration on November 24, 2006. He noted that he had other
workers’ compensation claims and asserted that, had the present claim been accepted, he would
not have been injured again. Appellant indicated that he was submitting an e-mail from the
postmaster and a June 8, 2006 medical report from Dr. Cobb and Dr. Hodges; however, neither

1

Docket No. 04-2193 (issued February 10, 2005). On August 27, 2002 appellant, filed a claim alleging that he
sustained back pain when he reached for his telephone. In an August 27, 2002 report, Dr. Lara Longo, an internist,
diagnosed low back pain but noted that appellant refused physical examination. An October 14, 2002 magnetic
resonance imaging (MRI) scan diagnosed mild to moderate central canal stenosis at T11-12. On September 25,
2002 Dr. John E. Cobb, a Board-certified orthopedic surgeon, noted appellant’s claimed work injury as well as a
motor vehicle accident on April 29, 2002, and diagnosed post-traumatic cervical and thoracic pain syndrome and
possible aggravation of thoracic spondylosis. On May 5, 2003 Dr. Daniel L. Hodges, a Board-certified physiatrist,
diagnosed post-traumatic cervical and thoracic spine pain and history of low back surgery in 1986.
2

The Board was unable to ascertain Dr. Jovilette’s specialty based on the record.

2

of these items appears in the record.
August 27, 2002 report.3

He also submitted a duplicate copy of Dr. Longo’s

By decision dated May 25, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review.4
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.6
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.10 The
opinion of the physician must be based on a complete factual and medical background of the

3

See supra note 1.

4

The Board notes that the Office initially denied appellant’s request for reconsideration without conducting a
merit review on February 14, 2007. After appellant informed the Office that he did not receive its February 14,
2007 decision, the Office reissued its decision on May 25, 2007.
5

5 U.S.C. §§ 8101-8193.

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

John J. Carlone, 41 ECAB 354 (1989).

9

Id.

10

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

3

claimant11 and must be one of reasonable medical certainty12 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.14
Following the Board’s February 10, 2005 decision, appellant submitted a November 12,
2004 report from Dr. Cobb who noted that appellant was a long-standing patient treated for a low
back condition since the 1980s. Dr. Cobb indicated that appellant sustained a new injury in
2002. He stated that appellant’s new injury was to his thoracic spine but that it resulted in
radicular pain in appellant’s hips and legs. However, Dr. Cobb did not provide a detailed
description of the new injury to which he referred. He did not relate it to appellant’s
employment incident or explain how the August 27, 2002 incident caused appellant’s diagnosed
condition. Although Dr. Cobb concluded that appellant had “significant abnormalities in the
thoracic and lumbar spine which are sufficient enough to disable him,” he did not explain how
reaching for a telephone would cause injury to the thoracic spine with radiculopathy to the hips
and legs. The Board finds that his November 12, 2004 report is not sufficient to meet appellant’s
burden of proof because it does not contain a well-reasoned medical opinion on the issue of
causal relationship.
Appellant also provided a February 27, 2005 report from Dr. Jovilette who noted
appellant’s prior restrictions and stated that appellant was now completely disabled. Dr. Jovilette
did not address the August 27, 2002 employment incident or explain how the incident caused or
aggravated any particular diagnosed condition. Because Dr. Jovilette did not discuss the
employment incident or provide a specific diagnosis, the Board finds that his report is
insufficient to establish appellant’s claim. Neither Dr. Cobb’s November 12, 2004 report nor
Dr. Jovilette’s February 27, 2005 report supported causal relationship with a detailed explanation
and a well-rationalized medical opinion. The Board finds that appellant has not met his burden
of proof in establishing that he sustained a traumatic injury on August 27, 2002 in the
performance of duty.

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

John W. Montoya, 54 ECAB 306 (2003).

13

Judy C. Rogers, 54 ECAB 693 (2003).

14

On the present appeal, appellant submitted additional medical evidence. The Board, however, notes that it
cannot consider this evidence for the first time on appeal because the Office did not consider this evidence in
reaching its final decision. The Board’s review is limited to the evidence in the case record at the time the Office
made its final decision. 20 C.F.R. § 501.2(c).

4

LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
Section 10.606(b)(2) of the implementing federal regulations provides guidance for the Office in
using this discretion.15 The regulations provide that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”16
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.17 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.18
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s November 24, 2006 request
for reconsideration because appellant did not meet any of the above listed criteria. In his
reconsideration request, appellant noted that he had been injured on the job subsequent to the
filing of the present claim and that he had additional workers’ compensation claims. He asserted
that had the present claim been approved, he would not have been injured again. Appellant also
stated that he was submitting new evidence, including an August 27, 2002 report from
Dr. Longo, an e-mail from the postmaster, and a June 8, 2006 medical report from Dr. Cobb and
Dr. Hodges.
The Board finds that appellant neither raised new and relevant legal arguments nor
asserted that the Office misapplied or misinterpreted a point of fact or law. The Office denied
appellant’s claim on the grounds that the medical evidence did not establish a causal relationship
between appellant’s diagnosed condition and the accepted August 27, 2002 employment
15

20 C.F.R. § 10.606(b)(2) (1999).

16

Id.

17

20 C.F.R. § 10.608(b) (1999).

18

Annette Louise, 54 ECAB 783 (2003).

5

incident. Appellant did not make a legal argument concerning the relevant issue of causal
relationship. Rather, he simply noted that he had other workers’ compensation claims and
asserted that he would not have been injured subsequent to the injury at issue presently, had the
Office approved his claim. The Board finds that appellant has not made a legal argument on the
relevant issue of whether his diagnosed condition is causally related to the August 27, 2002
employment incident. Appellant also did not make any assertions or arguments regarding the
Office’s application or interpretation of a point of fact or law. Accordingly, the Board finds that
appellant did not meet the first two criteria warranting a merit review.
Appellant indicated that he was submitting new evidence to the Office, an August 27,
2002 report from Dr. Longo, a June 8, 2006 report from Drs. Cobb and Hodges, and an e-mail
from his postmaster. However, the June 8, 2006 report from Drs. Cobb and Hodges and the
postmaster’s e-mail are not of record. Appellant did submit the August 27, 2002 report from
Dr. Longo, but the Board notes that the report was duplicative of a report previously considered.
It is well established that evidence which repeats or duplicates that already of record does not
constitute a basis for reopening a call for merit review.19 The Board finds that the report is
insufficient to require further merit review.20 Accordingly, the Board finds that appellant did not
meet any of the above-listed three criteria warranting a merit review and that the Office properly
denied his November 24, 2006 request for reconsideration without conducting a merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty and that the Office properly denied his
November 24, 2006 reconsideration request without conducting a merit review.

19

See Arlesa Gibbs, 53 ECAB 204 (2001).

20

See Eugene F. Butler, 36 ECAB 393, 398 (1984) (where the Board held that material which is repetitious or
duplicative of that already in the case record is of no evidentiary value in establishing a claim and does not
constitute a basis for reopening a case).

6

ORDER
IT IS HEREBY ORDERED THAT the May 25, 2007 and August 1, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 29, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

